October 15, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Variable Investment Fund -Money Market Portfolio 1933 Act File No.: 33-13690 1940 Act File No.: 811-05125 CIK No.: 0000813383 Dear Sir/Madam: On October 9, 2015, Money Market Portfolio, a series of Dreyfus Variable Investment Fund transmitted a supplement, dated October 9, 2015, to the above-referenced Fund's Prospectus dated May 1, 2015. Such filing was transmitted and filed with the Securities and Exchange Commission with the Accession Number: 0000914775-15-000079. This filing was inadvertently filed on behalf of Money Market Portfolio, a seriesofDreyfus Variable Investment Fund in error. Please address any comments or questions to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/ Elyse Cardona Elyse Cardona Senior Paralegal
